     Case 2:19-cv-01529-CJC-MAA Document 45 Filed 08/18/20 Page 1 of 2 Page ID #:691




                                                                JS-6
 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9
                                               )
10                                             ) Case No.: CV 19-01529-CJC(MAAx)
      MARK JULLIAN GARDEN,                     )
11                                             )
                                               )
12                Plaintiff,                   )
                                               )
13          v.                                 )
                                               )
14                                             ) JUDGMENT
      COUNTY OF LOS ANGELES, et al.,           )
15                                             )
                                               )
16                                             )
                                               )
17                Defendants.                  )
                                               )
18                                             )
                                               )
19                                             )
20

21          This action came before the Court on Defendants County of Los Angeles and
22    Deputies Jonathan P. Schnerenger and Ivan Bresciani’s unopposed Motion for Summary
23    Judgment.
24    //
25    //
26    //
27    //
28    //

                                               -1-
     Case 2:19-cv-01529-CJC-MAA Document 45 Filed 08/18/20 Page 2 of 2 Page ID #:692




 1          As set out in the Court’s concurrently issued order, judgment is entered in favor of
 2    Defendants, and Plaintiff’s claims are dismissed. Accordingly, this case is DISMISSED
 3    IN ITS ENTIRETY.
 4

 5          DATED:       August 18, 2020
 6                                                 __________________________________
 7                                                       CORMAC J. CARNEY
 8                                                 UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -2-
